Citation Nr: 0808935	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service- 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974.  He was born in April 1951.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for PTSD, and TDIU.  

In May 2003, the veteran testified at a hearing before a now-
retired Veterans Law Judge on Travel Board at the Denver 
VARO.  (In that regard, clarification was subsequently 
obtained in October 2005 with regard to the veteran's 
declination to have a further hearing with another Veterans 
Law Judge).

In September 2004, the Board granted the veteran's motion for 
reconsideration of its December 2003 decision denying an 
increased evaluation for PTSD, and for TDIU.  Accordingly, 
the Board's December 2003 decision was vacated.  

In November 2004, the Board issued another decision which 
denied an increased evaluation for PTSD and denied TDIU.  The 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The veteran was previously represented by a 
State veteran's service organization; he is now represented 
by an attorney.

On May 16, 2005, a Joint Motion for Remand was executed.  It 
was stipulated therein that:  (a) the Board had not provided 
an adequate discussion in regard to the veteran's 
symptomatology in relation to the criteria for a total 
schedular evaluation; (b) as to TDIU, the Board had not 
provided an adequate discussion as to why more weight was 
given to the VA opinion which found that his unemployability 
was related to physical conditions, as opposed to a VA 
opinion which stated that it was related to his service-
connected PTSD; (c) the Board had not explained why it had 
discounted a supervisory statement that the appellant could 
not be accommodated in any other position.  On June 21, 2005, 
the Court issued an Order remanding the case to the Board for 
action consistent with the Joint Motion for Remand.

In December 2005, the Board remanded the case for development 
discussed at length therein; some components of the remand 
will be further discussed in pertinent part below.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The December 2005 remand by the Board requested a new VA 
examination which has been undertaken; additional clinical 
records have also been obtained.

The Board's 2005 remand also noted as follows:

In regard to the claim for TDIU, the veteran 
is service- connected for PTSD, assigned a 70 
percent disability evaluation, and for the 
residuals of an avulsion fracture of the left 
ankle, assigned a 10 percent disability 
evaluation.  While the veteran meets the 
schedular criteria of 38 C.F.R. § 4.16(a) for 
the award of TDIU, there must also be a 
determination that his service-connected 
disabilities are sufficient to result in 
unemployability without regard to advancing 
age or non-service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

According to the record, the veteran last 
worked in 1997.  He is a high school graduate, 
who has worked as a maintenance mechanic.  He 
has expressed his belief that he can no longer 
work because of his PTSD symptoms.  See 
Transcript of May 2003 hearing.  However, the 
record also notes that the veteran has a 
severe cervical spine disorder, as well as a 
heart disability (he had a heart attack in 
1999), both of which have contributed to his 
unemployability.  In addition, the veteran 
submitted a November 1997 statement from his 
former supervisor, indicating that the veteran 
"cannot be accommodated in any other position 
[other than the maintenance mechanic position 
that he had held] as he is totally unable to 
perform any duties required by this 
[maintenance mechanic] position.  He is a 
threat to himself and others," apparently 
referring to his PTSD and his "extreme pain 
due to deteriorating cervical spine."  There 
is no indication that the veteran's supervisor 
is a medical professional who may render an 
opinion as to whether the veterans' mental 
status is such that he would be a threat to 
himself or others.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Moreover, it appears 
that the supervisor's statement was based only 
upon statements made by the veteran.

The veteran was then examined by VA in June 
2000.  During this examination, he adamantly 
stated that he could never return to work.  
The examiner had noted that the veteran had 
had a long period of employment at the Army 
Depot.  It was stated that "his reason to 
quit work, therefore, was not based on 
symptoms from [service-connected PTSD], but 
rather because of [non-service-connected] 
physical or medical complaints."

The veteran was then admitted between May and 
June 2003 for treatment of his PTSD.  The 
examiner stated that "[t]his patient is 
deemed to be unemployable due to severe social 
and industrial impairment associated with 
PTSD."

Clearly, there are two very conflicting 
opinions concerning the reasons for the 
veteran's reported unemployability.  As a 
consequence, it is found that an opinion 
concerning whether the veteran is unemployable 
and whether that unemployability results from 
his service-connected disabilities, primarily 
his PTSD, is needed.

The Board asked that a VA examiner render an opinion as to 
the bases for the veteran's lack of work and whether his PTSD 
was the reason.   The opinion in response, in pertinent part, 
was to the effect that:

from a psychiatric standpoint, (the 
veteran) is not employable primarily 
secondary to his impulsive tendencies, 
which are a reflection of his Axis II 
(personality).  From the standpoint 
purely of PTSD, he would be employable 
only in a setting in which he had no 
contact with the public or coworkers.  He 
is best employed in a setting in which he 
works in a solitary environment with 
little or no supervision.  

A review of the veteran's file since the 2005 remand, 
including a deferred rating decision dated in June 2007, also 
reflects that a VA report from 2005 showed that he had been 
to a private facility (from which some records are in the 
file) for treatment of a psychiatric disorder, but for which 
payment was to be made from a Workers' Compensation fund.  
The veteran had been specifically directed to sign and return 
a release form so that all such records could be obtained, 
and he did return the form, but he authorized only the 
records for psychiatric care through March 12, 2002.  The 
deferred rating further noted that records for subsequent 
private care were required.  

The deferred rating also noted that the veteran had not 
provided a VA Form 4192 which needed to be sent to his last 
employer of record, the Pueblo Army Depot, for clarification 
as to when and under what circumstances he had last worked, 
etc.  A letter was sent to the veteran on June 28, 2007, with 
a copy to his attorney, asking him to sign and return the VA 
Form 4192 so that such pivotal information might be obtained.  
He did not respond.  

A few subsequent records, primarily VA clinical reports, were 
introduced into the file.

It must be noted that during the course of the current 
appeal, additional guidelines have recently been issued by 
the Court with regard to increased ratings cases and 
mandatory notice in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).

Secondary service connection is also available, under either 
38 C.F.R. § 3.310 or pursuant to the tenets of Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), which held that when 
aggravation of a non-service-connected disease or injury is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen at 448.  In that regard, it 
remains unclear whether the PTSD and personality problems are 
dependent upon one another and/or can be practically 
distinguished.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a). 

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

In this regard, it is unclear whether, given the opinion by 
the recent VA psychiatric examiner, the work for which the 
veteran might be held suitable is anything other than 
marginal, and/or whether such a job exists and/or whether he 
would be qualified and hired therefor.  He is apparently 
trained as a mechanic, and it is also unclear whether he can 
do that job under the circumstances delineated by the opining 
physician.

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The pivotal issue 
herein is whether the veteran's service-connected 
disabilities (without consideration of non-service-connected 
disabilities) render him unable to work.  Accordingly, 
evidence must be obtained with regard his capacity to work, 
his prior work experiences, etc.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood at 
193; see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), 
and Olson v. Principi, 3 Vet. App. 480, 483 (1992).  He may 
not abdicate his responsibility for facilitating the evidence 
required for an equitable adjudication.

Moreover, the veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i).  Veterans are 
"expected to cooperate in the efforts to adjudicate" their 
claims for benefits.  Kowalski v. Nicholson, 19 Vet. App. 
171, 181 (2005).  "Their failure to do so would subject them 
to the risk of an adverse adjudication based on an incomplete 
and underdeveloped record."  Id.

Because the questions with regard to the veteran's employment 
and employability are so pivotal to this case, and mindful of 
the limitations imposed by the disabilities herein involved, 
the Board finds that it would be beneficial to make one 
further attempt to develop that evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a)  The veteran should be asked for 
release of all private treatment records to 
date and these should be obtained.  Updated 
VA clinical records should also be obtained.

    (b) These should include any Workers' 
Compensation records as to any disability 
which may impact on his ability to work.  
This should also include any documentation 
with regard to either his PTSD or other 
mental health problems as well as his right 
ankle disability for which he also has 
service connection, versus heart or other 
orthopedic problems, to include his cervical 
spine.

    (c) The veteran should also be asked for 
clarification as to his most recent 
incidences of attempts to obtain and/or 
termination of employment, with documentation 
to support his contentions with regard to his 
limitations in that regard if possible.

    (d) Specifically, the veteran should also 
be asked to sign and return pertinent forms 
so that documentation can be obtained from 
the Pueblo Army Depot as to his job 
termination there.  If he has worked since 
that termination, this should also be 
clarified and delineated.

    (e) The veteran's attorney should be asked 
to participate and assist the veteran in 
obtaining all the requested records.

2.  The case should be then returned for a 
psychiatric opinion (preferably, if feasible, 
to the VA psychiatric examiner who assessed 
his case as a result of the 2005 Board 
remand), for written opinions as to the 
following: 

    (a) what is he practical relationship 
between the veteran's PTSD and his 
personality disorder; 

    (b) by what signs can these disorders be 
distinguished;

    (c) is it at least as likely as not (that 
is, to at least a 50/50 degree of 
probability) that one disorder has either 
caused or aggravated (i.e., permanently 
worsened) or otherwise adversely affected the 
other beyond its baseline level of 
disability, or is such causation or 
aggravation unlikely (i.e., less than a 50/50 
probability); and 
    
    (d) is the work for which the veteran is 
felt to be suitable marginal in nature, as 
opposed to substantially gainful employment?
    
    (e).  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  
    
    (f).  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  
    
    (g).  If any opinion requested above 
cannot be rendered on a medical or scientific 
basis without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.

3.  The case should then be reviewed and if 
the decision remains unsatisfactory, an SSOC 
should be issued and the veteran and his 
lawyer should be provided a reasonable 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

